IN THE COURT OF APPEALS OF IOWA

                                    No. 19-0274
                                Filed April 17, 2019


IN THE INTEREST OF A.F., A.F., A.F., and S.F.,
Minor Children,

K.F., Mother,
       Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Clinton County, Phillip J. Tabor,

District Associate Judge.



        A mother appeals the termination of her parental rights to her children.

AFFIRMED.



        Barbara E. Maness, Davenport, for appellant mother.

        Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

        J. David Zimmerman, Clinton, guardian ad litem for minor children.



        Considered by Vogel, C.J., and Doyle and Mullins, JJ. Tabor, J., takes no

part.
                                        2


DOYLE, Judge.

      A mother appeals the juvenile court order terminating her parental rights to

her children.   She contends the State failed to make reasonable efforts and

termination is contrary to the children’s best interests. She also contends the

juvenile court should have continued the termination hearing given its observations

concerning her mental status. We review orders terminating parental rights de

novo. See In re A.S., 906 N.W.2d 467, 472 (Iowa 2018).

      The children were removed from the mother’s care and adjudicated to be

children in need of assistance (CINA) in April 2018 due to concerns regarding the

mother’s substance-abuse and mental-health issues, as well as domestic violence

in the home. Aside from one attempt at reunification with one of the children that

lasted less than thirty days, the children have remained out of the mother’s care

since the initial removal. When the mother failed to make progress on the issues

that led to the CINA adjudication, the State petitioned the court to terminate the

mother’s parental rights. At the termination hearing, the mother admitted she was

using methamphetamine and that the children could not be returned to her care.

The juvenile court entered an order terminating the mother’s parental rights under

Iowa Code section 232.116(1)(d),(h), and (i) (2018).

      The mother contends the State failed to make reasonable efforts to return

the children to her care.    See Iowa Code § 232.102(9) (requiring the Iowa

Department of Human Services (DHS) to “make every reasonable effort to return

the child to the child’s home as quickly as possible consistent with the best

interests of the child”). Although the State has an obligation to make reasonable

efforts toward reunification of the family, “a parent has an equal obligation to
                                         3


demand other, different, or additional services prior to a permanency or termination

hearing.” In re A.A.G., 708 N.W.2d 85, 91 (Iowa Ct. App. 2005).

       In general, if a parent fails to request other services at the proper
       time, the parent waives the issue and may not later challenge it at
       the termination proceeding. If a parent has a complaint regarding
       services, the parent must make such challenge at the removal, when
       the case permanency plan is entered, or at later review hearings.
       Moreover, voicing complaints regarding the adequacy of services to
       a social worker is not sufficient. A parent must inform the juvenile
       court of such challenge.

In re C.H., 652 N.W.2d 144, 148 (Iowa 2002) (citations omitted).

       It is unclear how the mother asserts she preserved error on her claim

concerning the State’s failure to make reasonable efforts. However, our review of

the record does not disclose that she requested additional services at any time

prior to termination. In each review order, the juvenile court found that the State

was making reasonable efforts. The juvenile court reiterated this finding in its

termination order. Nothing in the record documents that the mother requested any

additional services. Accordingly, we find the mother failed to preserve this issue

for our review.

       The mother next contends termination of her parental rights is contrary to

the children’s best interests. See In re D.W., 791 N.W.2d 703, 706-07 (Iowa 2010)

(“If a ground for termination is established, the court must, secondly, apply the

best-interest framework set out in section 232.116(2) to decide if the grounds for

termination should result in a termination of parental rights.”). In making this

determination, our primary considerations are “the child’s safety,” “the best

placement for furthering the long-term nurturing and growth of the child,” and “the

physical, mental, and emotional condition and needs of the child.” In re P.L., 778
                                         4
N.W.2d 33, 37 (Iowa 2010) (quoting Iowa Code § 232.116(2)). The “defining

elements in a child’s best interest” are the child’s safety and “need for a permanent

home.”    In re H.S., 805 N.W.2d 737, 748 (Iowa 2011) (citation omitted).

Throughout the proceedings, the mother failed to participate in the services offered

to her and failed to show any discernible improvement with regard to the risks she

presented. The mother conceded the children could not be returned safely to her

care at the time of the termination hearing. As the court noted in the termination

order, “recent visits between the mother and the children have deteriorated to the

point where visits are not in the best interests of the children due to the mother’s

negative behaviors at these visits.” Considering the children’s safety and need for

a permanent home, we conclude termination of the mother’s parental rights is in

the children’s best interests.

       Finally, the mother argues the district court should have continued the

termination hearing due to her mental-health status. She erroneously contends

she preserved error by timely filing a notice of appeal. See Thomas A. Mayes &

Anuradha Vaitheswaran, Error Preservation in Civil Appeals in Iowa: Perspectives

on Present Practice, 55 Drake L. Rev. 39, 48 (2006). The mother never requested

a continuance.     When asked if the parties were ready to proceed with the

termination hearing, her attorney responded affirmatively. However, the mother

argues the court should have continued the hearing on its own motion based on

the following observation in the termination order:

       The mother testified on the stand. She appeared to be in the throes
       of her substance abuse addiction and in the throes of her mental
       health issues and was completely disoriented as to the purposes of
       today’s hearing and what was going on. It is clear that her emotions
       prevented her from participating in the hearing effectively, and her
                                          5


       demeanor on the stand is indicative of her failure to participate in the
       case plan in this matter.

Even after the juvenile court entered the termination order, the mother made no

motion to set aside the ruling based on the claims she now raises on appeal. See

In re A.M.H., 516 N.W.2d 867, 872 (Iowa 1994) (noting that our rule concerning

motions to reconsider, enlarge, or amend applies to juvenile court termination

proceedings). Even assuming there is merit to her argument that the juvenile court

had a duty to continue the hearing sua sponte based on its observations of the

mother during her testimony at the hearing, her claim is not preserved for our

review. See In re T.J.O., 527 N.W.2d 417, 420 (Iowa Ct. App. 1994) (“As a general

rule, an issue not presented in the juvenile court may not be raised for the first time

on appeal.”).

       To the extent the mother seeks additional time for reunification, we are in

agreement with the juvenile court and “cannot find any additional time in this matter

will affect the mother’s ability to have the children returned to her care.” Although

the law requires a “full measure of patience with troubled parents who attempt to

remedy a lack of parenting skills,” this patience has been built into the statutory

scheme of chapter 232. In re C.B., 611 N.W.2d 489, 494 (Iowa 2000). Once the

grounds for termination have been proved, time is of the essence. See In re A.C.,

415 N.W.2d 609, 614 (Iowa 1987) (“It is unnecessary to take from the children’s

future any more than is demanded by statute. Stated otherwise, plans which

extend the [statutory] period during which parents attempt to become adequate in

parenting skills should be viewed with a sense of urgency.”); see also In re R.J.,

436 N.W.2d 630, 636 (Iowa 1989) (noting that once the time period for reunification
                                          6


set by the legislature has expired, “patience on behalf of the parent can quickly

translate into intolerable hardship for the children”). Children are not equipped with

pause buttons, and denying a child permanency in favor of a parent is contrary to

the child’s best interests.

       We affirm the order terminating the mother’s parental rights.

       AFFIRMED.